UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Amendment No. 1) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934: For the quarterly period ended June 30, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934: For the transition period from to Commission File Number:333-174433 Polar Petroleum Corp. (Exact name of registrant as specified in its charter) Nevada 36-4697119 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4treet, Suite 505, Anchorage, Alaska 99503 (Address of principal executive offices) (Zip Code) Not applicable (Former Address of principal executive offices) (907) 561-3001 (Registrant’s Telephone Number, including area code) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).oYesxNo Indicate by check mark whether the registrant is a large accelerated file, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).oYesxNo As of August 19, 2013, there were 43,742,828 shares of the issuer's $.001 par value common stock issued and outstanding. 1 EXPLANATORY NOTE Polar Petroleum Corp. (the “Company”) filed its Quarterly Report on Form 10-Q for the fiscal quarter ended June 30, 2013 (the “Form 10-Q”) with the Securities and Exchange Commission (the “SEC”) on August 19, 2013.The Company is filing this amendment to the Form 10-Q (“Form 10-Q/A”) solely to furnish Exhibit 101 to the Form 10-Q.Exhibit 101 provides the consolidated financial statements and related footnotes from the Form 10-Q formatted in XBRL (eXtensible Business Reporting Language).Except as described above, no other changes have been made to the Form 10-Q, and this Form 10-Q/A does not modify or update any other information in the Form 10-Q.Information not affected by the changes described above is unchanged and reflects the disclosures made at the time the Form 10-Q was filed. Pursuant to Rule 406T of Regulation S-T, the interactive data files in Exhibit 101 hereto are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, are deemed not filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and otherwise are not subject to liability under those sections. 2 PART II — OTHER INFORMATION Item 6.Exhibits. Certification of Principal Executive and Financial Officer, pursuant to Rule13a-14 and 15d-14 of the Securities Exchange Act of 1934 This exhibit was previously included in the Company’s Quarterly Report on Form 10-Q (File No. 333-174433), filed with the SEC on August 19, 2013, as Exhibit 31.1. 32.1* Certification of Principal Executive and Financial Officer, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002 This exhibit was previously included in the Company’s Quarterly Report on Form 10-Q (File No. 333-174433), filed with the SEC on August 19, 2013, as Exhibit 32.1. 101.ins* Instant Document Furnished herewith. 101.sch* XBRL Taxonomy Schema Document Furnished herewith. 101.cal* XBRL Taxonomy Calculation Linkbase Document Furnished herewith. 101.def* XBRL Taxonomy Definition Linkbase Document Furnished herewith. 101.lab* XBRL Taxonomy Label Linkbase Document Furnished herewith. 101.pre* XBRL Taxonomy Presentation Linkbase Document Furnished herewith. * Information in this Quarterly Report on Form 10-Q furnished herewith shall not be deemed to be “filed” for the purposes of Section 18 of the Exchange Act or otherwise subject to the liabilities of that section, and shall not be deemed to be incorporated by reference into any filing. 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Polar Petroleum Corp., a Nevada corporation Date:August 20, 2013 By: /s/Daniel Walker Daniel Walker President (Principal Executive, Financial and Accounting Officer) 4
